UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6983



CHRISTOPHER JAMES FORDHAM,

                                            Plaintiff - Appellant,

          versus


FRANKLIN FREEMAN; GARY T. DIXON; LYNN C.
PHILLIPS; RANDALL LEE; RICHARD T. DUKE, JR.;
R. JONES; GRADY MASSEY; SERGEANT NOWELL;
SERGEANT MILES; SERGEANT MILLS; CORRECTIONAL
OFFICER BIGGS; CORRECTIONAL OFFICER HINES;
CORRECTIONAL OFFICER WILLS; CORRECTIONAL
OFFICER WHITTED; ALTON ANDERSON, Doctor; ANN
EMERY; F. GARDNER; C. BARROW; P. HARDING;
C. CLARKE; S. LYNCH; WILLIAM TURNER; JIMMY
COOPER; R. ROBINSON; W. MCWILLIAMS; KIM
IRELAND; DANIEL MARINGOFF; BERT ROSEFIELD;
DEBORAH ADLES; TASHIMA HARRIS; DANETTE WEBB,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-97-385-5-BO)


Submitted:   December 11, 1997         Decided:     December 30, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Christopher James Fordham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district
court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915(e) (West Supp. 1997). We have

reviewed the record and the district court's opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Fordham v. Freeman, No. CA-97-385-
5-BO (E.D.N.C. June 23, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2